Penalties for serious infringements against the social rules in road transport (short presentation)
The next item is the short presentation of the report by Hella Ranner, on behalf of the Committee on Transport and Tourism, on penalties for serious infringements against the social rules in road transport.
Mr President, Commissioner, ladies and gentlemen, I would firstly like to thank all the members of the committee for their constructive cooperation. This report concerns an important matter. It affects everyone who travels on Europe's roads. It concerns compliance with driving hours and rest periods in goods transport, which needs to be considerably improved.
Our discussions in committee - along with the many discussions held with a wide range of stakeholders from all sides, as well as discussions with representatives of Member States - showed that it is imperative that the implementation of the rules on driving hours and rest periods is urgently improved.
The rules on tachographs also need to be improved. In May 2009, the Commission submitted a report analysing the implementation of the social rules relating to road transport in the Member States. It has to be said that the results were sobering. The penalty for the same offence in different Member States varied from EUR 500 to EUR 5 000. In consequence, as far as is possible - which is mainly in border areas - drivers naturally flee to states where the penalties are lower. This situation cannot continue. Differences in the frequency of checks also result in great uncertainty among drivers and undertakings.
Not only are there differences in the level of fines, but there is also wide variation in the types of sanctions available and in how individual offences are categorised. This situation cannot continue, because the aim of such rules is not just road safety and the protection of employees, but also - and this should not be forgotten - fair competition. In times of crisis, undertakings come under increasing pressure. There is pressure on prices. The safety of all those on the roads and, of course, not least of those drivers directly involved, must therefore be absolutely ensured.
As we are all aware, this can only be achieved if we have an effective penal system. The penalties must be clear, transparent and, above all, comparable. If we want the regulation on driving hours and rest periods to be successful, then the regulations also have to be sensibly transposed in the Member States - and that is the most important point in this report. In any event, we need more frequent and better controls as well as information on the rules, not just for drivers from our Member States but also for drivers from third countries. Naturally, they are not always familiar with our systems.
It is therefore essential to bring about an exchange of information, and this be based in the Commission. An agency with general competence for road transport could be responsible for this. In this context, I consider it irrelevant which office deals with bringing together checks and results. One thing is clear, however: such an office must exist. Article 83(2) of the Treaty of Lisbon allows us to intervene in the rules of the individual Member States and to check whether the legal provisions are being harmonised accordingly. There was no question in the committee - it was entirely undisputed - that it is in all our interests, and the interests of our safety, to utilise this possibility.
There is one further significant factor to mention before I conclude my comments. If we want drivers to comply with rest periods, then we must provide them with the necessary infrastructure. In many Member States, there are not really sufficient safe parking areas. It is up to the Member States to provide these, because only then can the rules genuinely have the desired effect.
I very much hope that the Commission will continue to take this problem seriously and I am convinced that Parliament must and indeed will go along with this. This report must not be the end of this work. Perhaps it is only the beginning. It is a matter of genuinely joining forces to achieve better control and harmonisation, and I expect the Commission to submit a report within the coming year on the possible harmonisation measures, including those under the new rule in the Treaty of Lisbon.
(EL) Mr President, I really must congratulate the rapporteur on her excellent report. It is a fact that penalties, the types of penalties, fines and how they are classified - and that is what I wish to emphasise - differ hugely from one Member State to another. That is precisely why the report places a great deal of emphasis and the rapporteur quite rightly states at the end of her report that we need specific harmonisation measures from the Commission.
In Greece, accidents are many and often, there are a lot of infringements and, obviously, if we do not manage to coordinate legislation at European level, if we do not manage to harmonise practices and to ultimately ensure that controls are carried out in a more specific and coordinated manner at European level, then unfortunately, we shall not be able to limit this massive problem.
For Greece in particular, this is a very sensitive issue, which is why we believe that this report will constitute an excellent starting point for further action.
Mr President, ladies and gentlemen, I should like first to thank - both personally and on behalf of my colleague, Mr Kallas, for whom I am standing in - Mrs Ranner for her report on a particularly important aspect of the social rules in road transport.
The Commission's initial report underlined the very significant differences between the penalties applicable in the Member States for serious infringements against the social rules in road transport. The penalties vary with regard to their type and category of seriousness and with regard to the level of fines. For example, a driver who exceeds the maximum daily driving time risks a fine, which can be 10 times higher in Spain than in Greece.
The Commission welcomes Parliament's decision to follow up the report it drafted. Parliament is emphasising just how unsatisfactory the current situation is, insofar as drivers and hauliers may wrongly believe that committing an infringement is less serious in one Member State than it is in another. Clearly, this is potentially detrimental to road safety and to competition. Parliament's report therefore makes a valuable contribution to the Commission's efforts to coordinate the harmonised implementation of the rules in force.
Parliament's report suggests, among other things, setting minimum and maximum penalties for each infringement against the social rules and stresses that Article 83 of the Treaty of Lisbon provides for the possibility of establishing minimum rules with regard to penalties, as the rapporteur said. The Commission will shortly scrutinise the extent to which and the way in which these new provisions of the treaty can be used to improve the implementation of the social rules in road transport.
I am grateful to you for this particularly constructive report, and I can assure you that the issues raised and the suggestions made by the European Parliament will be scrutinised by the Commission.
The debate is closed.
The vote will take place tomorrow (Tuesday, 18 May 2010).
Written statements (Rule 149)
Today's discussion has made us aware of the significant variations in the penalties for serious infringements of social rules in road transport as provided for in the legislation of the 27 EU Member States. Therefore, I think it is a particularly valuable idea to prepare a multilingual brochure which would give drivers and undertakings clear information about social rules in different Member States. The brochure should contain a list of estimates of penalties which can be imposed on a driver for infringement of a particular rule. Another interesting point is the use of RDS-TMC technology instead of GPS to keep drivers informed in real time about penalties in force in the country in which the driver is currently located.